JONES, J.
1. The mere storage of pork loins by a storage company for a period of more than six months, under the provisions of the cold storage act, Section 1155-13, General Code (107 O. L. 596), is no per se a violation of Section 13 of that act.
2. The cold storage act and the Valentine antitrust law, Section 6390 et seq., General Code, are distinct in purpose, employ different remedies and provide different penalties for offenses committed. They should not be so construed in pari materia, as to employ the remedies of one for the prosecution of the other. The storage of food products by a cold storage company for a period of six months does not ipso facto, violate the Valentine act, without other proof of some combination or acts or unlawful agreement entered into by two or more. (Columbus Packing Co. v. State, ex rel. Schlessinger, Pros. Atty., 100 Ohio St., 285, overruled.)
3. Under the facts presented, .where the action and controversy involved the res. or right of property, it was error for the court, on application of the plaintiff and before trial on the merits, to order the seizure and sale of such property by provisional orders, where such seizure and sale would render ineffectual, a judgment thereafter obtained after trial.
Judgment reversed.
Marshall, C. J., Hough, Robinson and Clark, JJ., concur. Wanamaker, J., dissents.